

	

		II

		109th CONGRESS

		1st Session

		S. 1720

		IN THE SENATE OF THE UNITED STATES

		

			September 19, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide enhanced penalties for crimes committed using

		  funds appropriated for remediation of any injury or damage caused by Hurricane

		  Katrina.

	

	

		1.Short titleThis Act may be cited as the

			 Katrina Waste, Fraud, and Abuse

			 Deterrence Act of 2005.

		2.Enhanced

			 penalties

			(a)In

			 generalChapter 1 of title

			 18, United States Code, is amended by adding at the end the following:

				

					26.Enhanced

				penaltiesWhoever commits any

				violation of this title and such violation involves funds appropriated for

				remediation of any injury or damage caused by Hurricane Katrina shall be fined

				under this title, imprisoned not less than 5 years and not more than 20 years,

				or both, in addition to any other penalty

				authorized.

					.

			(b)Chapter

			 analysisThe table of sections for chapter 1 of title 18, United

			 States Code, is amended by adding at the end the following:

				

					

						Sec. 26. Enhanced

				penalties.

					

					.

			

